DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
 Amendments
Applicants amendments to the claims filed 5/6/2022 have been entered. Any objection\rejections from the previous office action filed 10/14/2021 not addressed below has been withdrawn.
Response to Amendment
The declaration under 37 CFR 1.132 filed 5/6/2022 is insufficient to overcome the rejection of claims 44-48,50-52 and 58-62 based upon the 35 U.S.C. rejection over Benoit, Kopecek and Stayton as set forth in the last Office action because:  the declaration is unpersuasive. Applicants compare specific polymer conjugates to HPMA conjugates, however the primary reference was not used for teaching HPMA. Benoit teaches a composition comprising polymer drug conjugates, where the polymer could only have two blocks, a polyethylene glycol methacrylate block (PEGMA) and a drug including doxorubicin attached to a methacrylate with PEG linker. Benoit is considered the closet prior art and applicants have not compared their data to the polymers of this reference. The only missing aspect of Benoit is the peptide linker which is not even a required component in the first independent claim. Thus the examiner suggest including the limitations in claim 48 for peptide linkers and providing data on the specific linkages claimed compared to the polymers of Benoit. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential. See MPEP 716.02(e).
Additionally the results which compare very specific polymers with defined structures is not considered commensurate in scope with the generic claims. Note claim 44 does not require the particular structures seen in Table 1 of the affidavit. One of ordinary skill would expect the properties of a polymer conjugate, including its release profile, would change drastically based on the active agent, cleavable linkers and monomers units. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02d.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44-46,50-51,58-60 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Benoit et al. (US 2015/0374663), for the reasons set forth from the previous office action filed 10/14/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-48,50-52,58-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. (US 2015/0374663), as applied to claims 44-46,50-51,58-60, in view of Kopecek et al. “HPMA copolymer-anticancer drug conjugates: design, activity, and mechanism of action”, European Journal of Pharmaceutics and Biopharmaceutics 50 (2000) 61-81, in view of in view of Stayton et al. (WO 2015/073579), for the reasons set forth from the previous office action filed 10/14/2021.
Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.
Applicants assert their claimed polymer is different than the figures of Benoit which show single repeating units for both monomers while the claimed polymers have separate repeating units.
There are two main problems with this assertion. The first is that applicants claims do not preclude single repeating units as the repeat units for the first and second monomer can be 1. The next is that the figures are not limiting for the whole scope of the teachings within Benoit who clearly teaches use of two different monomers and/or blocks. Figure 10D is just one embodiment and does not appear to show the random copolymer which is clearly disclosed in Benoit.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618